 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 838 
 
AN ACT 
To provide for the conveyance of a parcel of land held by the Bureau of Prisons of the Department of Justice in Miami Dade County, Florida, to facilitate the construction of a new educational facility that includes a secure parking area for the Bureau of Prisons, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Miami Dade College Land Conveyance Act.  
2.Conveyance of Bureau of Prisons land to Miami Dade County, Florida 
(a)Conveyance requiredThe Attorney General shall convey to Miami Dade College of Miami Dade County, Florida (in this section referred to as the College), all right, title, and interest of the United States in and to a parcel of land held by the Bureau of Prisons of the Department of Justice in Miami Dade County, Florida, consisting of a parking lot approximately 47,500 square feet and located at 35 NE 2 Street, for the purpose of permitting the College to use the parcel as a site for a new educational building that includes a parking area, of which not less than 118 secure parking spaces shall be designated for use by the Bureau of Prisons of the Department of Justice.  
(b)Reversionary interestIf the Attorney General determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property shall revert, at the option of the Attorney General, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Attorney General under this subsection shall be made on the record after an opportunity for a hearing.  
(c)SurveyIf the Attorney General considers it necessary, the Attorney General may have the exact acreage or square footage and legal description of the land to be conveyed under subsection (a) determined by a survey satisfactory to the Attorney General. The College shall bear the cost of the survey.  
(d)ExemptionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply to the conveyance of land under subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
